

Exhibit 10.2


LOAN AGREEMENT


This Loan Agreement (“Agreement”), dated as of __________, 200___, is made
between Citigroup Global Markets Inc. ("Smith Barney" or “SB”) and the
undersigned (“Client”) to set forth the terms and conditions that will govern
one or more extensions of credit (each, an “Advance”) by SB to the Client.


1.) a.) Subject to the terms and conditions of this Agreement, SB agrees to make
one or more Advances to the Client in an aggregate principal amount selected by
the Client and approved by SB. The initial Advance is set forth in Schedule “A”.
The Client may use Advances for the purpose of purchasing, carrying or trading
one or more “margin securities” as such term is defined in Regulation T
promulgated by the Federal Reserve Board or for any other purpose as the Client
may desire. All Advances will comply with the requirements of Regulation T and
other applicable rules for margin accounts. SB will not under any circumstances
be required to extend any type of credit to the Client unless the collateral
that secures the Client’s obligation to repay each Advance (and accrued
interest, if any) is acceptable to SB. If the Client’s obligation to repay one
or more Advances (and accrued interest, if any) is guaranteed by a third party
and the guarantor pledges securities in the guarantor’s account at SB, the
Client acknowledges that such securities must be acceptable to SB.


b.) The Client may obtain an Advance by (i) writing a check drawn on the
Client’s Account at SB, (ii) requesting SB to issue a branch check payable to
the Client in the amount of the Advance, (iii) by requesting SB to wire-transfer
Federal funds in the amount of the Advance to a bank account in the Client’s
name, or (iv) by any other means requested by the Client and agreed upon by SB.


c.) SB may, in its sole discretion, obtain reports from, and provide information
to, other persons concerning the Client’s credit standing and business conduct.
SB may ask credit-reporting agencies for consumer reports of the Client’s credit
history. Upon the Client’s request, SB will inform the Client of the name and
address of the consumer reporting agency or agencies that furnish such consumer
reports to SB.


2.) SB shall charge the Client interest on the aggregate principal amount of
Advances outstanding, if any. Such interest shall be computed in the same manner
as that set forth for securities margin accounts in the pamphlet prepared by SB
entitled “Important New Account Information” (hereafter referred to as “New
Account Document”), which may be amended from time to time and which amendment
shall become binding upon written notice to the Client. The Client hereby
acknowledges receipt of the New Account Document. Interest shall be payable
monthly. If (i) a sufficient amount of cash or money market fund shares is not
available in the Client’s margin account at SB (“Account”) to pay the monthly
interest amount, or if the Client elects not to make interest payments from the
Account, and (ii) sufficient Collateral acceptable to SB is in SB’s possession,
the interest due shall be added to the Client’s outstanding principal balance
hereunder and thereafter interest shall accrue on such amount until the Client’s
outstanding balance on all Advances has been repaid in full, whether before or
after demand or termination of this Agreement. The Client understands that by
adding interest to the outstanding principal balance of Client’s Advances, the
amount of additional Advances the Client may obtain shall be proportionately
reduced. In no event shall the total interest and fees charged under this
Agreement exceed the maximum interest rate or total fees permitted by law. In
the event any excess interest or fees are collected, the same shall be refunded
or credited to the Client.
 
 
 

--------------------------------------------------------------------------------

 
 
3.) The Client agrees to pay on demand any balance owing with respect to all
Advances, including interest, fees and any costs of collection (including
reasonable attorney’s fees, if any). The Client understands that SB may demand
full or partial payment of any balance outstanding hereunder at its sole option
and without cause at any time, and that Advances hereunder are not for any
specific term or duration. The Client may pay any amount outstanding hereunder
at any time in whole or in part without penalty.


4.) a.) As security for the Client’s obligations to SB under this Agreement, the
Client hereby assigns, grants and conveys to SB a first priority lien and
security interest in all cash, stocks, bonds, other securities, and instruments
now or hereafter in Client’s Account and all other accounts maintained by the
Client with SB, and all dividends, interest and proceeds of such property, and
any property substituted by the Client (collectively, the “Collateral”). SB
reserves the right to require the Client at any time to deposit promptly into
the Account additional Collateral acceptable to SB, in good deliverable form and
freely saleable, and in such amount as SB reasonably prescribes or to substitute
new Collateral acceptable to SB, in good deliverable form and freely saleable,
for any Collateral that has previously been deposited into the Client’s Account.
The Client may, with SB’s approval (not to be unreasonably withheld) and upon
such terms and conditions as SB shall prescribe, substitute securities or other
property for Collateral in the Client’s Account. No withdrawal or substitution
may be made if after such withdrawal or substitution the minimum equity level
required to be maintained on deposit with SB would not be on deposit in the
Account. The Client agrees to take any action reasonably requested by SB to
maintain and preserve SB’s first priority lien and security interest in the
Collateral.


b.) In accordance with its customary practices, but without affecting SB’s
duties to client, SB may, in its sole discretion, borrow margin securities and
effect, among other things, short sale transactions with such borrowed
securities. The Client understands and agrees that such borrowed securities will
be deemed Collateral for purposes of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
5.) Whenever SB makes a demand upon the Client, or reasonably deems it necessary
or appropriate for its protection (which may include but is not limited to a
decline in the market value of the Collateral or a decline in the market value
of securities or other property in an SB account pledged by a guarantor as
security for the Client’s Advances), SB may require the Client to repay promptly
all or a specified amount of the outstanding balance of the Advances or to
deposit promptly into Client’s Account a specific amount of additional
Collateral. If the Client fails to do either of these things, SB may, in its
sole discretion, take one or more of the following actions: (a) reduce the Loan
Limit to a level required by law or as determined by SB, in the manner and in
the order described in Section 4 of this Agreement, (b) liquidate, withdraw or
sell the Collateral and apply it to any amounts owed to SB, in the manner and in
the order described in Section 4 of this Agreement, and (c) terminate the
Client’s borrowing privileges hereunder. Without limiting the generality of the
foregoing, any sale may be made in SB’s sole discretion on the exchange or
market where such business is then usually transacted, at public auction or
private sale. SB will attempt to make a good faith effort to notify the Client
before exercising any of the remedies set forth in this Section 5, but SB is not
required to notify the Client before selling the Collateral and its failure to
provide such notice will not in any way limit its rights under this Section 5.
In addition to SB’s rights under this Agreement, SB shall have the right to
exercise any one or more of the rights and remedies of a secured creditor under
the New York Uniform Commercial Code then in effect. All rights and remedies
under this Agreement are cumulative and are in addition to all other rights and
remedies that SB may have at law or equity. Notwithstanding the foregoing, to
the extent permitted by law, the Client expressly waives compliance with the
provisions of Section 202 of the New York Lien Law.


6.) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to the conflict of laws rules of
such State.


7.) This Agreement may not be assigned by the Client without SB’s prior written
consent, and shall be binding upon the Client’s heirs, executors,
administrators, successors and permitted assigns (whichever is applicable). SB
may assign this Agreement to any affiliated entity that is authorized by law to
make advances to the Client without the Client’s consent or prior notice to the
Client, and this Agreement shall inure to the benefit of SB’s successors and
assigns (whether by merger, consolidation or otherwise).
 
 
3

--------------------------------------------------------------------------------

 
 
8.) This Agreement may be amended with the written consent of both parties. Any
such amendment shall be effective as of the date established by both parties.
This Agreement may not be amended orally. Either the Client or SB may by joint
consent thereto, waive compliance with any provision of this Agreement. Such
waiver must be in writing. Any such waiver will not be deemed to be a waiver of
any other provision of this Agreement. If any provision of this Agreement is
held to be invalid, illegal or unenforceable by reason of any law, rule,
administrative order or judicial decision, such determination shall not affect
the validity of the remaining provisions of this Agreement.


9.) SB shall not be liable to the Client for: (a) any loss caused directly or
indirectly by causes that are beyond its reasonable control, including
government restrictions, exchange or market rulings, suspension of trading, war,
strikes or other conditions commonly known as “Acts of God”, or (b) any
consequential, incidental, indirect or special damages, even if such damages are
reasonably foreseeable.


10.) Each party represents and warrants to the other that it has full authority
to enter into this Agreement and to perform its obligations hereunder. In
addition, the Client represents and warrants to SB that (a) the Collateral is
not subject to any lien, encumbrance or impediment to transfer (other than SB’s
lien and security interest and any restrictive legend restricting the sale of
the security under the Securities Act of 1933), and (b) while any Advance (and
accrued interest, if any) is outstanding, it will not pledge the Collateral or
grant a security interest in the Collateral to a third party, enter into a
“lock-up” agreement or other agreement that affects the Collateral or permit the
Collateral to become subject to any lien, encumbrance or restriction other than
as provided above, and (c) in the event SB liquidates and sells the Collateral,
all Collateral consisting of securities will be readily transferable into
“street name” in good deliverable form, and together with the securities of any
other person whose sales must be aggregated with the Client’s under applicable
law or rules, will be saleable under the Securities Act of 1933 and other
applicable law and rules. The Client shall be deemed to repeat each of these
representations each time an Advance is obtained hereunder.


11.) This Agreement and the New Account Document reflect the entire agreement
between SB and the Client concerning Advances to the Client and supersede any
other agreement, promise, representation or undertaking, whether written or
oral, concerning the Advances and the Account. In the event of a conflict
between the provisions of this Agreement and the New Account Document, and any
other agreement between the Client and SB, this Agreement will govern.
 
 
4

--------------------------------------------------------------------------------

 
 
12.) Without the necessity of a judicial determination, the Client hereby agrees
to indemnify and hold harmless SB and its directors, officers, employees, agents
and affiliates from any and all claims (whether or not meritorious),
liabilities, judgments, damages, losses, costs and expenses of any nature
whatsoever (including reasonable attorney’s fees and expenses) in any way
related to, or arising out of or in connection with, this Agreement, including
without limitation the Client’s grant of a first priority lien and security
interest in the Collateral and any action taken or omitted by SB at the Client’s
request, or any untruth or inaccuracy of any of the Client’s representations and
warranties in this Agreement.


13.) ARBITRATION
 

§
Arbitration is final and binding on the parties.

§
The parties are waiving their right to seek remedies in court, including the
right to jury trial.

§
Pre-arbitration discovery is generally more limited than and different from
court proceedings.

§
The arbitrators’ award is not required to include factual findings or legal
reasoning, and any party’s rights to appeal or to seek modification of rulings
by the arbitrators is strictly limited.

§
The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.



The Client agrees that all claims or controversies, whether such claims or
controversies arose prior, on or subsequent to the date hereof, between the
Client and SB and/or any of its present or former officers, directors, or
employees concerning or arising from (i) Client’s Account, (ii) Advances and any
other transaction involving SB or any predecessor firms by merger, acquisition
or other business combination and the Client, whether or not such transaction
occurred in Client’s Account, or (iii) the construction, performance or breach
of this Agreement or any other agreement between Client and SB, or any duty
arising from the business of SB or otherwise, shall be determined by binding
arbitration before, and only before, any self-regulatory organization or
exchange of which SB is a member. The Client may elect which of these
arbitration forums shall hear the matter by sending a registered letter or
telegram addressed to SB Inc. at 388 Greenwich Street, New York, NY 10013-2396,
Attn: Law Department. If the Client fails to make such election before the
expiration of five (5) days after receipt of a written request from SB to make
such election, SB shall have the right to choose the forum.


No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action; or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied, (ii)
the class is decertified, or (iii) the customer is excluded from the class by
the court.
 
 
5

--------------------------------------------------------------------------------

 
 
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Agreement except to the extent stated herein.
 
CLIENT NAME AND SIGNATURES [S] (IF CLIENT IS A CORPORATION, PARTNERSHIP, TRUST
OR OTHER ENTITY, INSERT THE NAME OF THE ENTITY AND THE NAME AND TITLE OF THE
PERSON SIGNING FOR THE ENTITY).
 
BY SIGNING BELOW, THE CLIENT AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF
THIS AGREEMENT. THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE
BEGINNING ON PAGE 5 AT SECTION 13.







--------------------------------------------------------------------------------

Print Client Name
 
 

--------------------------------------------------------------------------------

Client Signature
 
 

--------------------------------------------------------------------------------

Account Number


CITIGROUP GLOBAL MARKETS INC.
 
 
By:
 

 
 
 
6

--------------------------------------------------------------------------------

 
 